Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/907,333 filed on 28 February 2018. The response filed 8 December 2020 amends claims 1, 3, 4, 6, and 15, cancels claim 5, withdraws claims 8-14, and presents arguments is hereby acknowledged. 	Claims 1-4, 6, 7, and 15 are presented for examination.

Response to Arguments
Independent Claims 1 and 15
On pages 8-10 of the response filed 8 December 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 13 October 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-9, Applicant argues that the Hannu/Word system fails to teach or suggest features from previously pending claim 5 to send “a distribution list that 
On pages 9-10, Applicant argues that the Hannu/Word system fails to teach or suggest “to send, to the receiving device, at a time different from the time of sending the distribution list, one or more pieces of determination information…” Applicant argues that the rejection point to Hannu citing “media characteristics of the MPD,” like bit rate. Further, Applicant argues that the distribution list and the determination information are sent at different times. 	Examiner respectfully agrees and finds this argument persuasive. Neither Hannu 

Dependent Claims 2-4, 6, and 7
On pages 8-10 of the response filed 8 December 2020, Applicant addresses the 35 U.S.C. 103 rejection made on the 13 October 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive-in-part or MOOT. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Withdrawn Claims 8-14
On page 10 of the response filed 8 December 2020, Applicant addresses withdrawn Claims 8-14. Applicant argues that claims 8-14 have been similarly amended as independent claim 1 and are thereby believed to be allowable. Further, Applicant submits a rejoinder of withdrawn claims 8-14. 	Examiner respectfully denies this request. Independent claim 1 is not allowable. Therefore, a rejoinder at this time is improper.

Claim Interpretation
Claims 1 and 15 recite “send, to a receiving device, a distribution list that includes one or more pieces of identification information identifying one or more pieces of transmission data that include transmission data in a transmittable state and transmission data in a non-transmittable state.” Throughout the specification, the determination information “enables determination about whether or not the contents are transmittable” (0025, 0032, 0035, 0038, etc.). Since the newly amended limitation clarifies that the determination information is sent at a different time than when the distribution list is sent, Examiner will interpret the transmittable state to be an inherent factor for every transmission. For the purpose of this examination, Examiner will interpret the claims to mean “send, to a receiving device, a distribution list that includes one or more pieces of identification information identifying one or more pieces of transmission data, wherein determination information determines whether the transmission data is in a transmittable state or a non-transmittable state.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0176615 A1 to Hannu et al and US PGPUB 2015/0195328 A1 to Rehan et al.
Regarding Claim 1, Hannu discloses a transmission device (FIG. 3, media server) comprising:  		send, to a receiving device, a distribution list that includes one or more pieces of identification information identifying one or more pieces of transmission data (0004, 0043-0044, and 0061 provides for send to media user client/receiving device, an MPD file/distribution list that includes one or more URLs/pieces of identification information identifying one or more segments/pieces of media content/transmission data) that include transmission data in a transmittable state and transmission data in a non-transmittable state (Examiner interprets the transmittable state to be an inherent characteristic that is explicitly disclosed when the determination information is sent to the receiving device);  		send, to the receiving device, one or more pieces of determination information (0043 provides for send, to the media user client, one or more media characteristics of the MPD), each of the one or more pieces of determination information corresponding to one of the one or more pieces of identification information included in the distribution list (0043 and 0061 provides for each of the one or more media characteristics corresponding to the one or more URLs included in the MPD file/distribution list) and being meant for determining whether or not to request transmission of the transmission data identified by the corresponding identification information (0061-0063 provides for the media characteristics, like bit rate, are used to base the autonomous requesting of the transmission, i.e. being meant for determining whether or not to request transmission, of the media content identified by the corresponding URLs). 	Hannu doesn’t explicitly disclose wherein the transmission device comprising one or more processors; wherein sending the one or more pieces of determination information comprises sending at a time different from a time of sending the distribution list; and when the determination information is updated, send the updated determination information to the receiving device without sending the distribution list. 	Rehan, in a similar field of endeavor, discloses wherein a transmission device comprising one or more processors (0078 provides for wherein a computing device comprises processors);  	wherein sending one or more pieces of determination information comprises sending at a time different from a time of sending a distribution list (FIG. 4, 0047, and 0053-0054 provides for wherein sending an available representation code, or ARC, message of one or more Segment Availability Bits, i.e. pieces of determination information, comprises sending at a time different from a time of sending the MPD); and  	when the determination information is updated (0045 provides for the ability to dynamically notify clients with updated binary for available representations), send the updated determination information to the receiving device without sending the distribution list (FIG. 4, 0047, and 0053-0054 provides for sending updated available representation code, or ARC, message of one or more Segment Availability Bits, i.e. pieces of determination information, to a client, without re-sending the MPD file). 	One of ordinary skill in the art before the effectively filed date of the claimed 
Regarding Claim 2, the Hannu/Rehan system discloses the device according to claim 1, wherein the one or more processors is further configured to:  	generate the determination information (Hannu, 0043 provides for generate the media characteristics) which, when the transmission data is transmittable, indicates that the transmission data is transmittable (Hannu, 0043-0044 and 0060-0062 provides for media characteristics which, when the content/transmission data is transmittable, indicates an ability to transmit the content when the media characteristics match the requirements of a user client),  	generate the determination information (Hannu, 0043 provides for generate the media characteristics) which, when the transmission data is not transmittable, indicates that the transmission data is not transmittable (Hannu, 0043-0044 and 0060-0062 provides for media characteristics, like bit rate, which, when the content/transmission data is not transmittable, indicates an ability to transmit the content when the media characteristics match the requirements of a user client), and  	send the generated determination information to the receiving device (Hannu, 0043-0044 provides for the media server sends the generated media characteristics in a MPD to the media user client).
Regarding Claim 3, the Hannu/Rehan system discloses the device according to claim 1, wherein the one or more processors (Rehan, 0078 provides for wherein a computing device comprises processors) send the distribution list to the receiving device before start of transmission of the transmission data (Hannu, FIG. 3, 0004, and 0039 provides for media server sends an MPD file to the media user client before start of transmission of content/transmission data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rehan for explicitly reciting a processor within a network element. The server CPU of Rehan, when implemented with the HTTP Dynamic streaming of the Hannu system, will allow one of ordinary skill in the art to implement the limitations of the invention in a hardware environment. One of ordinary skill in the art would be motivated to utilize the server CPU of Rehan with the HTTP Dynamic streaming of the Hannu system in order to implement the invention in a server capable of dynamically streaming content. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the server CPU of Rehan with the HTTP Dynamic streaming of the Hannu system for the desirable purpose of 
Regarding Claim 4, the Hannu/Rehan system discloses the device according to claim 1, wherein the one or more processors (Rehan, 0078 provides for wherein a computing device comprises processors) send, to the receiving device, the distribution list having the determination information associated thereto (Hannu, 0043 and 0061 provides for send, to media user client, URLs/segment information having the media characteristics associated thereto). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rehan for explicitly reciting a processor within a network element. The server CPU of Rehan, when implemented with the HTTP Dynamic streaming of the Hannu system, will allow one of ordinary skill in the art to implement the limitations of the invention in a hardware environment. One of ordinary skill in the art would be motivated to utilize the server CPU of Rehan with the HTTP Dynamic streaming of the Hannu system in order to implement the invention in a server capable of dynamically streaming content. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the server CPU of Rehan with the HTTP Dynamic streaming of the Hannu system for the desirable purpose of transmitting media presentation description files to clients desiring streaming media on their client device.
Regarding Claim 6, the Hannu/Rehan system discloses the device according to claim 1, wherein (Rehan, 0078 provides for wherein a computing device comprises processors) send the distribution list that includes the plurality of pieces of identification information identifying a plurality of pieces of transmission data (Hannu, 0043-0044 and 0061 provides for send the MPD that includes the plurality of segments/pieces of URL/identification information identifying a plurality of segments/pieces of media content/transmission data), and  	the plurality of pieces of transmission data represents time-series data in which chronological sequence is fixed (Hannu, 0004, 0043, and 0062 provides for the plurality of segments/pieces of media content/transmission data is represented by SegmentTimeline data in which the segments are reproduced in a timeline)
Regarding Claim 7, the Hannu/Rehan system discloses the device according to claim 1, wherein the one or more processors (Rehan, 0078 provides for wherein a computing device comprises processors) is further configured to:  	receive, from the receiving device, a transmission request for sending the transmission data that has been determined to be requested for transmission based on the determination information (Hannu, FIG. 3, 0040, and 0043-0044 provides for media server receives, from the media user client, a GET segment request for sending the content/transmission data that has been determined to be requested for delivery based on the media characteristics of the MPD); and  	send, to the receiving device, the transmission data as requested in the transmission request (Hannu, FIG. 3, 0040, and 0043-0044 provides for media server sends, to the media user client device, the content/transmission data as requested in the GET segment request). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Rehan for explicitly reciting a processor within a network element. The server CPU of Rehan, when implemented with the HTTP Dynamic streaming of the Hannu system, will allow one of ordinary skill in the art to implement the limitations of the invention in a hardware environment. One of ordinary skill in the art would be motivated to utilize the server CPU of Rehan with the HTTP Dynamic streaming of the Hannu system in order to implement the invention in a server capable of dynamically streaming content. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the server CPU of Rehan 
Regarding Claim 15, similar rejection where the device of claim 1 teaches the computer program product of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0006081 A1 to Grandl discloses a server that pushes temporal segment of content based on updates.
US PGPUB 2018/0013805 A1 to Mandyam et al discloses segment availability information provided in a MPD.
US PGPUB 2020/0084253 A1 to Ljung et al discloses assistance for data streaming.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459